Citation Nr: 1821904	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  12-27 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left eye disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from September 1980 through December 1980.  The Veteran has additional periods of service with the Army National Guard. 

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee (hereinafter Agency of Original Jurisdiction (AOJ)).

In October 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file.

The Veteran's appeal has previously been before the Board.  Most recently, in June 2017, the Board remanded the Veteran's claim for entitlement to service connection for a left eye injury to the AOJ for further development.  Specifically, the AOJ was directed to obtain an addendum medical opinion which addressed the etiology of the Veteran's left eye disability.  In July 2017, a medical opinion was obtained an associated with the Veteran's claims file.  Thereafter, the AOJ issued a Supplemental Statement of the Case and the matter was properly returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

The weight of the evidence of record does not establish that the Veteran's current left eye disability began during, or is otherwise etiologically related to, his military service, including periods of active duty for training service. 

CONCLUSION OF LAW

The criteria for service connection for a left eye disability has not been bet met.  38 U.S.C. §§ 1110, 1111, 1112, 1113, 1131, 1132, 1133, 1153, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).

In a letter issued in February 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim for service connection, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in letters dated August 2010 and March 2015, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board.  This includes the Nashville VA treatment records discussed in the Board's prior February 2015 remand directive.  See Stegall, 11 Vet. App. 268 at 271.  The Veteran's service treatment records (STRs) have additionally been obtained and associated with the Veteran's claims file.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  

The Veteran has previously been provided with a VA examination and medical opinion which address the etiology of his left eye disability.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In response to the Board's June 2017 remand, the AOJ obtained an addendum medical opinion which further discussed the etiology of the left eye disability.  The July 2017 responsive medical opinion has been reviewed: it includes a summary of the Veteran's pertinent medical history and reports of the Veteran's lay statements.  The medical opinion expressed is clear and thorough, the conclusion contains sufficient detail thus allowing for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the July 2017 medical opinion is adequate for rating purposes and an additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.   

As noted in the introduction, the Veteran was afforded the opportunity to appear and testify before the undersigned Veterans Law Judge (VLJ) at an October 2014 videoconference hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the October 2014 hearing, the VLJ noted the basis of the prior determination and explained the element of the claim that was lacking to substantiate the Veteran's claim for benefits.  The VLJ specifically noted the issue on appeal and as listed on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

General Laws and Regulations Governing Entitlement to Service Connection:

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Active military service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d). 

It follows that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA), or from injury incurred or aggravated while performing inactive duty for training (INACDUTRA). 38 U.S.C. §§ 101(24), 106, 1131. 

ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C. § 101 (22); 38 C.F.R. § 3.6 (c)(1).  INACDUTRA is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C. § 101 (22); 38 C.F.R. § 3.6 (c)(1).  Active service also includes authorized travel to or from such duty or service.  38 U.S.C. § 106 (d); 38 C.F.R. § 3.6 (e).

In summary, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA or INACDUTRA.  See 38 U.S.C. §§ 101 (2), (22), (24); 38 C.F.R. § 3.6 (a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" for that period of ACDUTRA or INACDUTRA service alone.  38 U.S.C. § 101 (2), (24); see Acciola, 22 Vet. App. at 324.

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  As to the presumption of soundness, it does not apply to a claimant who had only ACDUTRA service and who is not otherwise a veteran.  Id.  Even for veterans who have achieved "veteran" status through a prior period of active service and now claim a disability incurred only during a later period of ACDUTRA, the presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders."  Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  In other words, there must be an entrance examination prior to the period of ACDUTRA (or INACDUTRA) in which the veteran claims the disease or injury occurred; otherwise, the presumption of soundness does not attach.  Id. at 45-46.  Moreover, if the claimant has not achieved "veteran" status through a prior period of service, then the presumption of soundness does not attach to a period of ACDUTRA (or INACDUTRA), no matter if an examination occurred prior to the period of ACDUTRA (or INACDUTRA).  Id.   

With respect to a claim for aggravation of a preexisting condition during a period of ACDUTRA or INACDUTRA, in order for a claimant to establish "veteran" status, the claimant must demonstrate both elements of aggravation - (1) that the preexisting disability permanent worsened in service, and (2) that such worsening was beyond the natural progression of the disease (i.e., such worsening was caused by service).  Donnellan v. Shinseki, 24 Vet. App. 167, 174 (2010).  In such instances, the claimant is not entitled to the easier presumption of aggravation standard.  See 38 U.S.C. § 1153; 38 C.F.R. § 3.306 (a).  The standard of proof for the claimant is the "benefit of the doubt" standard; thus, the claimant must only show that there is an approximate balance of positive and negative evidence to prevail on this matter.  Donnellan, 24 Vet. App. at 174.  There is no shifting burden to VA as there is when the presumptions of soundness and aggravation apply.  Donnellan, 24 Vet. App. at 175.

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

That being the relevant, generalized law applicable to the Veteran's claim, the Board finds the Veteran is not entitled to an award of service connection for a left eye disability, on either a direct basis or under a finding of aggravation of a preexisting disability.  While the Board finds that the Veteran has a current left eye disability, and sustained an injury to his left eye during a period of ACDUTRA service, the Board finds the Veteran has not satisfied the third element for service connection.  As will be explained in greater detail below, the Board finds there is no evidence of a credible nexus between his in-service injury and current left eye disability. 

With regard to the first element of service connection, the existence of a current disability, the Board finds the Veteran has been diagnosed with diminished visual acuity of the left eye.  See e.g. August 2012 VA Examination.  Therefore, the Board finds that the Veteran has satisfied the first prong of service connection, the existence of a current disability.  38 U.S.C. §§ 1110, 1131; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

First, as to the claim for aggravation of a preexisting condition, the Board notes that the Veteran entered active duty service with a visual defect.  During the Veteran's July 1980 entrance examination, the clinician found the Veteran had diminished left eye visual acuity, of 20/40, for uncorrected distance.  Due to this finding, the examining clinician diagnosed the Veteran with "defective vision" and included a notation within his physical profile.  Specifically, the clinician noted a "2" under the eyes section of the "PULHES" physical profile.  A rating of "2" for vision indicates the presence of a medical condition.  Therefore, prior to the Veteran's active duty service, he had a preexisting visual disability.

In order for the Veteran to prevail on a claim of aggravation, the evidence would need to demonstrate that the Veteran's left eye visual acuity permanently worsened during his ACDUTRA service, and that such worsening was beyond the natural progression of the disease (i.e., such worsening was caused by service).  See Donnellan, 24 Vet. App. at 174.  The Veteran is not entitled to the easier presumption of aggravation standard.  See U.S.C. § 1153; 38 C.F.R. § 3.306 (a).

With consideration of the above described regulations, the Board finds no evidence which suggests the Veteran experienced a permanent worsening of his left eye visual acuity during his military service.  In support of this conclusion, the Board notes that a medical opinion was obtained in July 2017, which addressed whether the totality of the evidence demonstrated a permanent worsening of the Veteran's left eye visual acuity.  The Board finds this medical opinion is probative and entitled to significant weight. 

In response to the questions posed by the Board's June 2017 remand, the examiner concluded that there was no evidence to support a finding that the Veteran experienced aggravation of his left eye disability.  The examiner explained that the evidence, including a review of the periodic in-service medical examinations of the Veteran, documented no decline in the Veteran's visual acuity throughout his active duty service and ACDUTRA service. Most significant, the July 2017 examiner observed that a periodic medical examination conducted in November 1984 found no evidence of diminished left eye visual acuity.  Rather, the Veteran's uncorrected left eye distance vision was reported as 20/20.  See Service Medical Records.  

The Board is aware that the Veteran's, through his representative, argued that this July 2017 medical opinion did not properly address whether the Veteran's left eye disability was aggravated during his active duty service and/or periods of ACDUTRA service.  See e.g. March 2018 Appellant Brief.  However, the Board finds this argument is without merit.  The examiner provided a detailed explanation as to why the medical evidence did not support a finding of aggravation.  This explanation included citations to the Veteran's entrance examination, and the subsequent periodic medical examinations which did not document a permanent worsening of the left eye visual acuity.  See e.g. November 1984 Periodic Medical Examination.  As the July 2017 medical examiner observed, reports of normal visual acuity during the Veteran's military service do not support any finding of aggravation, or permanent worsening, of the left eye disability.  

With regard to the November 1988 examination, which documented further diminished left eye visual acuity, the July 2017 examiner concluded that this did not document evidence of aggravation.  During the November 1988 periodic examination, the Veteran's left eye visual acuity was reported as 20/60 for uncorrected distance.  While this examination did note a decline in the Veteran's left eye visual acuity, this examination, without more, does not document a permanent aggravation of the left eye visual acuity.  Notably, there is no evidence which suggests that this was beyond the natural progression of the Veteran's pre-existing left eye disability.  See Donnellan, 24 Vet. App. at 174.  As such, the Board finds no evidence that the Veteran experienced a permanent increase in his left eye disability during his active duty service or during any period of ACDUTRA service. 

Turning next to entitlement to service connection for the left eye disability on a direct basis, the Board finds no evidence to indicate that the current left eye disability is a result of any disease or injury sustained during the Veteran's active duty service or period of ACDUTRA service.  While the Board finds that the Veteran did sustain an injury to his left eye, the Board finds that the preponderance of the available medical and lay evidence does not support a causal link between this in-service injury and the current left eye disability.  

A review of the service medical records indicates that the Veteran was treated for complaints of a left eye injury on June 8, 1984.  The Veteran reported that he walked into a low tree during night exercises and that a twig/branch caused an injury to the left eye.  See Service Medical Records.  An examination of the left eye at the time reported there was no evidence of any "foreign material" within the left eye.  The examining clinician further observed that there was only "minimal" irritation and swelling.  It was noted that the Veteran was reporting symptoms of discomfort and blurred vision.  Otherwise, a clinical examination of the eye was normal as his pupils were equal and reactive.  

Following this report of an in-service injury, the Board observes the Veteran was not given any type of limitation or notation within his physical profile.  Moreover, the Board notes that the Veteran did not seek any follow-up care or medical attention for any lingering symptoms of this left eye injury.  Rather, during a periodic medical examination, dated November 1984, the Veteran's uncorrected left eye distance vision was reported as 20/20.  See Service Medical Records.  This examination strongly suggests that there were no long-term effects of the Veteran's June 8, 1984 injury. 

In support of this conclusion, the Board observes that the July 2017 addendum medical opinion found no evidence of a nexus between this June 8, 1984 injury and the Veteran's current left eye disability.  Explaining this conclusion, the July 2017 examiner reported that if the Veteran were to have sustained any long-term damage from this in-service injury, then any subsequent eye examination would have reflected declines in all fields of vision.  Citing to the in-service November 1984 periodic medical examination, the July 2017 examiner explained that any lasting damage to the left eye visual acuity would have been observed and/or noted.  The fact that no decline in visual acuity was reported strongly suggests that the Veteran did not experience a permanent injury or lasting damage to the left eye from his June 8, 1984 injury. 

Furthermore, the July 2017 medical examiner explained that the November 1988 examination provides further evidence negating any nexus.  As noted above, the July 2017 medical examiner explained that if the in-service injury were to have caused any lasting injury or damage to the Veteran's left eye, then any subsequent eye examination would find diminished visual acuity across all visual fields.  During the November 1988 periodic medical examination, the Veteran was reported to have left eye uncorrected visual acuity of 20/20 for near vision.  This finding, the July 2017 medical examiner explained, indicates that there was no lasting or permanent damage to the left eye visual acuity because the Veteran had normal uncorrected "near" vision.  Continuing, the July 2017 medical examiner explained, that if the Veteran was able to see 20/20 at near distance, then he would have been able to have 20/20 vision at distance with proper correction.  This finding indicates that the in-service injury to the left eye did not cause any permanent damage or injury to the Veteran's left eye visual acuity.  

Finally, the Board also observes that the July 2017 medical examiner opined the Veteran may have entered active duty service with a pre-existing refractive error.  Specifically, the July 2017 medical examiner observed that July 1980 entrance examination found the Veteran's left eye visual acuity was slightly reduced when compared to the right eye visual acuity (20/25 versus 20/20).  Based on these findings, the July 2017 medical examiner explained that the Veteran may have entered service with a pre-existing refractive error.  In essence, the Board finds the July 2017 medical examiner is explaining that the entrance examination indicates that the Veteran had a refractive error, which for purposes of entitlement to VA benefits, the law provides that refractive errors of the eyes are congenital and/or developmental defects, and are not considered diseases or injuries for VA compensation purposes.  Moreover, VA regulations specifically prohibit service connection for refractory errors of the eyes, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  See VAOPGCPREC 82-90 (July 18, 1990), 55 Fed. Reg. 45711 [a reissue of General Counsel Opinion 01-85 (March 5, 1985)]; see also 38 C.F.R. §§ 3.303(c), 4.9; see also Beno v. Principi, 3 Vet. App. 439, 441(1992).  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia. See M21-1, III.iv.4.B.10.d.

However, service connection may be granted for disability which is shown to have resulted from a defect (such as refractive error) which was subject to a superimposed disease or injury during service.  See VAOPGCPREC 82-90; see also 38 U.S.C.A. §§ 1110, 1111, 132, 38 C.F.R. § 3.303(c).  If the defect was aggravated such that a superimposed disease or injury occurred during service, service connection may be established for the resultant disability. VAOPGCPREC 82-90.  
The Board observes the Veteran's medical records show he has been diagnosed with diminished visual acuity (i.e. refractive error) and pinguecula.  Pinguecula is "a yellowish spot of proliferation on the bulbar conjunctiva near the sclerocorneal junction, usually on the nasal side; seen in elderly people."  See Dorland's Illustrated Medical Dictionary 1449 (32nd ed. 2012).  However, the Board finds that the diagnosis for pinguecula was not diagnosed until decades after the Veteran separated from military service and would therefore not be considered a superimposed disability which occurred during any period of active duty or ACDUTRA service.  

Overall, following a review of the Veteran's longitudinal medical records, and with consideration of all lay and medical opinions of record, the Board finds no evidence which would warrant a finding of service connection for either disability.  In reaching this determination, the Board has considered the Court's holding that when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As such, the Board organized its analysis below based upon the symptoms of each disability alleged by the Veteran.  

Overall, the Board finds that the conclusions of the July 2017 medical examiner are entitled to significant probative value.  The opinions and conclusions expressed are thorough, as they are explained by a clear rationale and include citations to the relevant findings.  Moreover, the July 2017 medical examiner's conclusions allow for the Board to make a reasoned evaluation of the clinical findings and allow for informed appellate review under applicable VA laws and regulations. 

In addition to the July 2017 medical opinion, the Board observes that there is an August 2012 VA examination and medical opinion.  Following an examination of the Veteran, the VA examiner opined that the Veteran's left eye disability was not a result of any in-service injury or disease.  In support of this conclusion, the examiner concluded although the Veteran sustained an in-service injury to his eye, his subsequent visual examinations were normal.  Moreover, the examiner noted that the Veteran himself was unable to determine when he experienced a decline in his left eye visual acuity.  Based upon the in-service visual examinations and the Veteran's own lay reports, the August 2012 examiner concluded the evidence did not support a plausible nexus between the in-service injury and current disability. 

The Board is aware that the August 2012 VA examiner noted that the Veteran's left eye had a scar in the cornea.  Despite this finding, the Board notes that the examiner's overall conclusion did not indicate that this scar was a result of the Veteran's active military service or that this scar caused his current left eye disability.  As explained by the July 2017 addendum medical opinion, this likely meant that the scar was small and not visually significant.  The Board finds this opinion to be probative and gives it some weight.  

Once again, the Board notes that the Veteran, through his representative, has argued that both the August 2012 and the July 2017 medical opinions are inadequate.  See e.g. March 2018 Appellant Brief.  As it relates to entitlement to service connection on a direct basis, the Veteran, through his representative, argued that neither medical examiner considered the possibility that "scars of the cornea tend to heal" and then "reope[n] easily again."  The Board finds this argument to be speculative and unsupported by any factual or medical evidence.  Notably, the Appellant Brief continues to explain that this phenomenon "could [have] happened" and could be the cause of the Veteran's left eye disability.  Any lay speculation as to the cause of the Veteran's disability is not considered probative. 

Notably, this is the first instance of any report of scars being able to open and close has been made.  Despite being given ample opportunity to do so, neither the Veteran nor his representative have presented any medical evidence suggests that such a phenomenon is either possible or that it occurred in the Veteran's situation.  The Veteran has been accorded ample opportunity to furnish medical evidence in support of this claim; he has not done so.  See 38 U.S.C. § 5107(a) (noting it is a claimant's responsibility to support a claim for VA benefits).

Furthermore, as to the Veteran's remaining lay assertions of a nexus, the Board has considered his lay allegations of continuous symptoms and the reports of an in-service injury, but finds these statements do not establish proof of any casual nexus.  While the Veteran is competent to report his symptoms and experiences, he is not competent to ascertain the etiology of his current left eye disability.  There is nothing in the medical record to suggest that the Veteran has the appropriate training experience, or expertise to render an opinion regarding complex medical questions.  See 38 C.F.R. § 3.159 (a)(1) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.  For example, in Jandreau v. Nicholson, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   

As to the Veteran's claim, the reasoning expressed in Jandreau is applicable because he seeks to offer an etiology opinion rather than provide a diagnosis.  The Board finds that the question of whether the Veteran currently has a left eye disability as a result of his military service  is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.  

Finally, the Board has considered the private medical opinion submitted by the Veteran.  See October 2014 Medical Opinion.  However, the Board finds this opinion is conclusory and is entitled to limited probative value.  The medical opinion states that the Veteran's current left eye vision loss is "due to (100%)" his military service.  The opinion does not provide any further elaboration or rationale, but simply states that whatever damage the Veteran sustained during his in-service injury is the cause of his current disability.  The Board finds this medical opinion is of limited probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995)(the Board is not required to accept a medical opinion that is unsupported by clinical findings); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a medical professional's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support his opinion). 

For all the above reasons, entitlement to service connection for a left eye disability is denied. Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a left eye disability is denied. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


